An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                               NO. COA13-1335
                       NORTH CAROLINA COURT OF APPEALS

                                Filed: 1 July 2014


STATE OF NORTH CAROLINA

      v.                                      Nash County
                                              No. 11 CRS 50675
TRAMELLA TINEAK HINTON



      Appeal by Defendant from judgment entered 11 July 2013 by

Judge Quentin T. Sumner in Nash County Superior Court.                    Heard in

the Court of Appeals 23 June 2014.


      Attorney General Roy Cooper, by Assistant Attorney General
      Carrie D. Randa, for the State.

      J. Edward Yeager, Jr., for Defendant.


      STEPHENS, Judge.


      Defendant     Tramella     Tineak     Hinton    appealed      her   district

court    conviction     for    driving   while    impaired     to   the   superior

court.     Following trial, a jury found Defendant guilty of the

charge.      The   trial      court   sentenced    Defendant     to   Level    Four

punishment, suspended the sentence, and placed her on supervised
                                      -2-
probation for eighteen months.           Defendant gave notice of appeal

in open court.

     Defendant’s counsel has filed a brief in which he states

that,     after    examining    the   record    and    relevant      cases     and

statutes, he “is unable to identify any issue with sufficient

merit to support a meaningful argument for relief on appeal.”

In accordance with Anders v. California, 386 U.S. 738, 18 L. Ed.

2d 493 (1967), and State v. Kinch, 314 N.C. 99, 331 S.E.2d 665

(1985), counsel has asked this Court to review the record on

appeal for any possible prejudicial error or meritorious issue

counsel may have overlooked.          Counsel has also advised Defendant

of his inability to find error and of Defendant’s right to file

her own arguments directly with this Court.                 To assist Defendant

with making her own arguments, counsel provided Defendant with a

copy of the brief filed with this Court, the record on appeal,

and the trial transcript.           To assist this Court in its review,

counsel    notes    two   possible     issues   that        “might   support   an

appeal”:     (1) whether the court erred by overruling Defendant’s

objections to the testimony of a State’s witness and (2) whether

Defendant received ineffective assistance of counsel when her

trial   attorney     failed    to   request   that    the    court   remove    the

jurors from the courtroom, instead of merely placing them in the
                                          -3-
audience,     when   the     jury    in    another    case     returned    to     the

courtroom.

    We hold that counsel has complied with the requirements of

Anders and Kinch.      Further, after examining the record and the

authorities cited by counsel, we conclude that the two possible

issues    identified   by     counsel      do   not   rise   to    the    level    of

possible prejudicial error.               Defendant has not filed her own

written arguments, and a reasonable time within which she could

have done so has passed.            Based on a through and careful review

of the record and brief, we are unable to find any issues to

support     any   argument     for    meaningful      relief      on   appeal     and

conclude that the appeal is wholly frivolous.

    NO ERROR.

    Judges HUNTER, ROBERT C., and ERVIN concur.

    Report per Rule 30(e).